internal_revenue_service department of the qsq9 uniform issue list no washington dc keke krererere eere b tiki kia rrak er kiair irr iri tr irin op e-ep- tay contact person telephone number in reference to date bey legend corporation a plan x t t dear rekkekkkkkkek iri ii iiia iaai iia fei i iii ii tr rai rii i bak this is in response to a ruling_request submitted to this office on your behalf by your authorized representative by letter dated date as supplemented by letters dated date date date and date you have requested rulings under sec_402 of the internal_revenue_code code the following facts and representations have been submitted in support of your ruling_request you are over age and up to your retirement on date you were an employee of corporation a and a participant in plan x your authorized representative asserts that plan x is qualified under sec_401 of the code you were not a participant in any other plan of corporation a that would be required to be aggregated with plan x under sec_402 of the code your account balance in plan x consists of both corporation a stock employer stock and other assets all of your pre-tax and after-tax contributions have been invested in employer stock you wish to have ail plan x assets allocated to your account other than the employer stock transferred to an individual_retirement_account ira qualified rh ick ik kikik kiki bik under sec_408 of the code consistent with the terms of plan x you will elect to receive a distribution from plan x within one taxable_year of all employer stock credited to your account and in addition you will elect to have ali other plan x assets to the credit of your account transferred within the same taxable_year to an ira either by a rollover described in sec_402 of the code or by a direct trustee-to-trustee transfer described in sec_401 of the code you separated from service with corporation a on date and you believe that the distribution of employer stock and other plan x assets standing to the credit of your account within the same taxable_year will constitute a lump sum distribution as defined in sec_402 of the code thus allowing you to receive deferral of income_recognition on the employer stock until the time the employer stock is disposed of you further believe that a rollover of part of the lump sum distribution fram plan x to an ira would qualify as a tax-free_rollover and would not affect the status of the distribution as a lump sum distribution for purposes of excluding net_unrealized_appreciation in securities_of_the_employer_corporation under sec_402 of the code based on the above facts and representations your authorized representative requests the following rulings that where a distribution is made directly to you within one taxable_year of all the employer stock credited to your account under plan x and within the same taxable_year all remaining plan x assets to your credit other than the employer stock are pursuant to your election under sec_401 of the code paid directly to an eligible_retirement_plan the distribution may properly be treated in the aggregate as constituting a qualifying lump sum distribution under sec_402 of the code thus allowing you to receive deferral of income_recognition on unrealized_appreciation in the employer stock until the time you dispose_of the stock and that for purposes of satisfying the requirement under section - e b of the code that any gain associated with net_unrealized_appreciation in employer stock is eligible to receive deferral of income_recognition until the time of the disposition of the employer stock only if the distribution of employer stock is made as part of a lump sum distribution qualifying under sec_402 of the code without reference to the five-year plan participation requirement under sec_402 you in receiving your total account balance within one taxable_year may transfer the plan x assets received other than the employer stock on a tax-free_rollover basis to an ira without affecting bor into ein teiccictich ition the status of the distribution as a qualifying lump sum distribution under sec_402 sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distriputee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the year of the distributee in which distributed under sec_72 relating to annuities sec_402 of the code provides that for purposes of subsection a and sec_72 in the case of any lump sum distribution which includes securities_of_the_employer_corporation there shail be excluded from gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of securities_of_the_employer_corporation sec_402 of the code provides that for purposes of subparagraphs a and b net_unrealized_appreciation and the resulting adjustments to basis shall be determined in accordance with regulations prescribed by the secretary sec_402 of the code provides that for purposes of this paragraph the term lump sum distribution has the meaning given such term by subsection d a without regard to subsection d f sec_402 of the code provides that for purposes of this section the term lump sum distribution means the distribution or payment within taxable_year of the recipient of the balance_to_the_credit of an employee which becomes payable to the recipient i on account of the employee's death ii after the employee attains age iii on account of the employee’s separation from the service or iv after the employee has become disabled within the meaning of sec_72 from a_trust which forms a part of a plan described in sec_401 and which is exempt from tax under sec_501 sec_402 of the code provides that for purposes of this subsection the term eligible_rollover_distribution means any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent such distribution is required under sec_401 and c any hardship_distribution described in sec_401 bo tne io iicit tt ii sec_402 of the code defines eligible_retirement_plan to include an ira described in sec_408 sec_401 of the code provides that if the distributee of any eligible_rollover_distribution i elects to have such distribution paid directly to an eligible retirement pian and ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to- trustee transfer to the eligible_retirement_plan so specified sec_401 of the code provides that for purposes of this paragraph the term eligible_rollover_distribution has the meaning given such term by sec_402 sec_402 provides that the term eligible rollover distribution’ has the same meaning as when used in subsection c of that section sec_1_401_a_31_-1 q a of the income_tax regulations ‘regulations’ provides that an eligible_rollover_distribution that is paid to an eligible retirement pian in a direct_rollover is not currently includible in the distributee’s gross_income under sec_402 of the code and is exempt from the 20-percent withholding imposed under sec_3405 with respect to your ruling requests sec_402 of the code defines the term lump sum distribution as having the same meaning given such term by sec_402 without regard to the minimum period_of_service requirement sec_402 provides in pertinent part that the term lump sum distribution means the distribution or payment within one taxable_year plan x provides for the distribution to an employee of the balance_to_the_credit in his or her account upon his or her separation_from_service an event described in sec_402 of the code which can trigger a lump sum distribution and you have separated from service on date you intend to notify the plan_administrator that you elect to receive a distribution from plan x within one taxable_year of all the employer stock in your account and in addition to have all of the remaining plan x assets credited to your account transferred within the same taxable_year to an ira pursuant to either a rollover described in sec_402 or a trustee-to-trustee transfer described in sec_401 a pursuant to sec_402 of the code the portion of a lump sum distribution that is not rolled over or transferred does not receive forward income_averaging treatment however this requirement is not included with respect to the calculation of taxes under sec_402 therefore a rollover of part of a lump b e xh noni tei sum distribution from a qualified_plan to another eligible_plan including an ra would not affect the status of the distribution as a qualifying lump sum distribution for purposes of sec_402 sec_1_402_c_-2 q a b of the regulations provides that if an eligible_rollover_distribution is paid to an individual_retirement_plan in a direct_rollover at the election of the distributee the distributee is deemed to have irrevocably designated that the direct_rollover is a rollover_contribution a review of sec_401 of the code and sec_1_401_a_31_-1 q a of the regulations shows that a trustee-to-trustee transfer is a type of rollover which is exempt from the 20-percent withholding imposed under sec_3405 however if a distributee of an eligible_rollover_distribution does not elect to have the eligible_rollover_distribution paid directly from the plan to an eligible_retirement_plan in a direct_rollover under sec_401 the eligible_rollover_distribution is subject_to 20-percent income_tax_withholding under sec_3405 therefore for purposes of determining whether a distribution is a qualifying lump sum distribution for purposes of sec_402 whether part of the lump sum distribution was rolled over or transferred by a trustee-to-trustee transfer would not change the conclusion reached on whether a distribution is a qualifying lump sum distribution for the purposes of sec_402 accordingly we conclude as follows that where a distribution is made directly to you within one taxable_year of all the employer stock credited to your account under plan x and within the same taxable_year all remaining plan x assets to your credit other than the employer stock are pursuant to your election under sec_401 of the code paid directly to an eligible_retirement_plan the distribution may properly be treated in the aggregate as constituting a qualifying lump sum distribution under sec_402 of the code thus allowing you to receive deferral of income_recognition on unrealized_appreciation in the employer stock until the time you dispose_of the stock and that for purposes of satisfying the requirement under sec_402 of the code that any gain associated with net_unrealized_appreciation in employer stock is eligible to receive deferral of income_recognition until the time of the disposition of the employer stock only if the distribution of employer stock is made as part of a lump sum distribution qualifying under sec_402 of the code without reference to the five-year plan participation requirement under sec_402 you in receiving your total account balance within one bil in iok thick tk kik eh taxable_year may transfer the plan x assets received other than the employer stock on a tax-free_rollover basis to an ira without affecting the status of the distribution as a qualifying lump sum distribution under sec_402 these rulings are based on the assumption that plan x is qualified under sec_401 of the code and its related trust is tax-exempt under sec_501 at all times relevant to these rulings these rulings assume further that you will receive the balance to your credit under plan x within one taxable_year and that the distribution is made in accordance with the terms of the plan this letter_ruling expresses no opinion as to the qualified status of the ira under sec_408 that you intend to establish please be aware that the taxable_portion of an eligible_rollover_distribution described in sec_402 of the code is subject_to the 20-percent income_tax_withholding requirement under sec_3405 however where an eligible_rollover_distribution includes employer_securities to the extent that net_unrealized_appreciation in employer_securities is currently excludible from gross_income pursuant to sec_402 of the code net_unrealized_appreciation is not included in the amount of an eligible_rollover_distribution that is subject_to the percent withholding this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the original and a deleted copy of this letter have been sent to your authorized representative in accordance with the instructions in a power_of_attorney on file with this office sincerely yours tar kiddke dl john g riddle jr chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose notice b fe
